              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

“R.D.,”                                       :      Civil No. 3:16-CV-01056
                                              :
      Plaintiff,                              :
                                              :
v.                                            :      (Magistrate Judge Carlson)
                                              :
SHOHOLA, INC.,                                :
                                              :
      Defendant.                              :

                         MEMORANDUM AND ORDER

      I.     Factual Background

      The plaintiff, “R.D.,” commenced this action on June 3, 2016, alleging that

the defendant, Shohola, Inc., is liable to him for the injuries he incurred when he was

sexually assaulted on one of the defendant’s overnight camping trips during a 2008

camping excursion at Cape Cod. The parties are currently preparing for trial on the

remaining negligence claims in this lawsuit. As trial approaches the parties have

filed some 30 motions in limine, including two motions filed by the plaintiff, (Docs.

301, 347), and 28 motions submitted by the defendant. (Docs. 302-327, 360).

      We now turn to consideration of two of these motions.

      Defense motion in limine Number 8, (Doc. 309), requests that the court

preclude any so-called “Golden Rule” questioning or arguments at trial, asserting

that: “It is prejudicial error to ask a witness or the jury to put themselves in the
position of a party or a party’s family member and to make any arguments and

comments to that effect and having that purpose. See, e.g., Government of the Virgin

Islands v. Mills, 821 F.3d 448, 458 (3d Cir. 2016) (‘We have previously criticized

such Golden Rule arguments, observing that the propriety of ‘put yourself in [a

party’s] shoes’ argument, as a tool of advocacy, is doubtful because it encourages

the jury to depart from neutrality and to decide the case on the basis of personal

interest and bias rather than on the evidence.’).” (Doc. 309 at 2).

      Motion in limine Number 11, (Doc. 312), requests that this court enter an

order prohibiting the plaintiff’s counsel from discussing, mentioning, alluding, or

referring in any way to the notion that the plaintiff’s alleged injuries are a loss to his

parents, family, community, or anyone else other than himself.

      These motions are briefed by the parties and are, therefore, ripe for resolution.

For the reasons set forth below, the motions are DENIED without prejudice to the

consideration of appropriate objections at trial.

      I.     Discussion

             A. Motions in Limine--Guiding Principles

      The Court is vested with broad inherent authority to manage its cases, which

carries with it the discretion and authority to rule on motions in limine prior to trial.

See Luce v. United States, 469 U.S. 38, 41 n.4 (1984); In re Japanese Elec. Prods.

Antitrust Litig., 723 F.2d 238, 260 (3d Cir. 1983), rev’d on other grounds sub nom.,

                                            2
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986) (the court

exercises its discretion to rule in limine on evidentiary issues “in appropriate cases”).

Courts may exercise this discretion in order to ensure that juries are not exposed to

unfairly prejudicial, confusing or irrelevant evidence. United States v. Romano, 849

F.2d 812, 815 (3d Cir. 1988). Courts may also do so in order to “narrow the

evidentiary issues for trial and to eliminate unnecessary trial interruptions.” Bradley

v. Pittsburgh Bd. of Educ., 913 F.2d 1064, 1069 (3d Cir. 1990) (citation omitted).

However, courts should be careful before doing so.

      In considering motions in limine which call upon the Court to engage in

preliminary evidentiary rulings under Rule 403 of the Federal Rules of Evidence, we

begin by recognizing that these “evidentiary rulings [on motions in limine] are

subject to the trial judge’s discretion and are therefore reviewed only for abuse of

discretion . . . . Additionally, application of the balancing test under Federal Rule of

Evidence 403 will not be disturbed unless it is ‘arbitrary and irrational.’ ” Abrams v.

Lightolier Inc., 50 F.3d 1204, 1213 (3d Cir. 1995) (citations omitted); see

Bernardsville Bd. of Educ. v. J.H., 42 F.3d 149, 161 (3d Cir. 1994) (reviewing in

limine rulings for abuse of discretion). Yet, while these decisions regarding the

exclusion of evidence rest in the sound discretion of the district court and will not

be disturbed absent an abuse of that discretion, the exercise of that discretion is

guided by certain basic principles.

                                           3
      One of the key guiding principles is reflected in the philosophy which shapes

the rules of evidence. The Federal Rules of Evidence can aptly be characterized as

evidentiary rules of inclusion, which are designed to broadly permit fact-finders to

consider pertinent factual information while searching for the truth. The inclusionary

quality of the rules, and their permissive attitude towards the admission of evidence,

is embodied in three cardinal concepts. The first of these concepts is Rule 401’s

definition of relevant evidence. Rule 401 defines what is relevant in an expansive

fashion, stating:

      “Relevant evidence” means evidence having any tendency to make the
      existence of any fact that is of consequence to the determination of the
      action more probable or less probable than it would be without the
      evidence.

Fed. R. Evid. 401.

      Adopting this broad view of relevance it has been held that: “Under [Rule]

401, evidence is relevant if it has ‘any tendency to make the existence of any fact

that is of consequence to the determination of the action more probable or less

probable than it would be without the evidence.’ [Therefore] ‘It follows that

evidence is irrelevant only when it has no tendency to prove the fact. Thus the rule,

while giving judges great freedom to admit evidence, diminishes substantially their

authority to exclude evidence as irrelevant.’ ” Frank v. County of Hudson, 924 F.

Supp. 620, 626 (D.N.J. 1996) citing Spain v. Gallegos, 26 F.3d 439, 452 (3d Cir.

1994) (quotations omitted).
                                          4
      This quality of inclusion embraced by the Federal Rules of Evidence, favoring

the admission of potentially probative proof in all of its forms, is further buttressed

by Rule 402, which generally defines the admissibility of relevant evidence in

sweeping terms, providing that:

      All relevant evidence is admissible, except as otherwise provided by
      the Constitution of the United States, by Act of Congress, by these
      rules, or by other rules prescribed by the Supreme Court pursuant to
      statutory authority. Evidence which is not relevant is not admissible.

Fed. R. Evid. 402.

      Thus, Rule 402 expressly provides that all “[r]elevant evidence will be

admissible unless the rules of evidence provide to the contrary.” United States v.

Sriyuth, 98 F.3d 739, 745 (3d Cir. 1996) (citations omitted). While these principles

favoring inclusion of evidence are subject to some reasonable limitations, even those

limitations are cast in terms that clearly favor admission of relevant evidence over

preclusion of proof in federal proceedings. Thus, Rule 403, which provides grounds

for exclusion of some evidence, describes these grounds for exclusion as an

exception to the general rule favoring admission of relevant evidence, stating that:

      Although relevant, evidence may be excluded if its probative value is
      substantially outweighed by the danger of unfair prejudice, confusion
      of the issues, or misleading the jury, or by considerations of undue
      delay, waste of time, or needless presentation of cumulative evidence.

Fed. R. Evid. 403 (emphasis added).




                                          5
      By permitting the exclusion of relevant evidence only when its probative

value is “substantially outweighed” by other prejudicial factors, Rule 403

underscores the principle that, while evidentiary rulings rest in the sound discretion

of the court, that discretion should consistently be exercised in a fashion which

resolves all doubts in favor of the admission of relevant proof in a proceeding, unless

the relevance of that proof is substantially outweighed by some other factors which

caution against admission.

      These broad principles favoring the admission of relevant evidence also shape

and define the scope of this Court’s discretion in addressing motions in limine like

those filed by the parties here, which seek a pre-trial ruling excluding a considerable

range of evidence largely on relevance and prejudice grounds. In the past, the United

States Court of Appeals for the Third Circuit has cautioned against such preliminary

and wholesale exclusion of evidence, noting that it has “made clear that rulings

excluding evidence on Rule 403 grounds should rarely be made in limine.” Walden

v. Georgia–Pacific Corp., 126 F.3d 506, 518 n. 10 (3d Cir. 1997). The reason for

this caution is evident: oftentimes a court “cannot fairly ascertain the potential

relevance of evidence for Rule 403 purposes until it has a full record relevant to the

putatively objectionable evidence.” Id.; see also In re Diet Drugs Products Liability

Litigation, 369 F.3d 293, 314 (3d Cir. 2004). As the Court of Appeals has observed




                                          6
when advising against excessive reliance on motions in limine to exclude evidence

under Rule 403:

      [M]otions in limine often present issues for which final decision is best
      reserved for a specific trial situation. American Home, 753 F.2d at 324;
      cf. Luce v. United States, 469 U.S. 38, 41–42, 105 S.Ct. 460, 463–64,
      83 L.Ed.2d 443 (1984) (holding that criminal defendant must testify to
      preserve claim of improper impeachment with prior conviction) (“The
      [in limine] ruling is subject to change when the case unfolds,
      particularly if the actual testimony differs from what was contained in
      the defendant's proffer. Indeed even if nothing unexpected happens at
      trial, the district judge is free, in the exercise of sound judicial
      discretion, to alter a previous in limine ruling.”). This is particularly
      true when the evidence is challenged as irrelevant or prejudicial; the
      considerations weighed by the court will likely change as the trial
      progresses. See Rosenfeld v. Basquiat, 78 F.3d 84, 91 (2d Cir.1996)
      (“Unlike rulings that involve balancing potential prejudice against
      probative value, the ruling in the present case was not fact-bound and
      no real purpose other than form would have been served by a later
      objection.”). We have also made clear that rulings excluding evidence
      on Rule 403 grounds should rarely be made in limine. “[A ] court cannot
      fairly ascertain the potential relevance of evidence for Rule 403
      purposes until it has a full record relevant to the putatively
      objectionable evidence. We believe that Rule 403 is a trial-oriented
      rule. Precipitous Rule 403 determinations, before the challenging party
      has had an opportunity to develop the record, are therefore unfair and
      improper.” Paoli I, 916 F.2d at 859; see also In re Paoli R.R. Yard PCB
      Litig., 35 F.3d 717, 747 (3d Cir. 1994) (“Paoli II”). Under these and
      similar circumstances, if a district court makes a tentative pre-trial
      ruling, it has the opportunity to “reconsider [its] in limine ruling with
      the benefit of having been witness to the unfolding events at trial.”
      United States v. Graves, 5 F.3d 1546, 1552 (5th Cir. 1993).

Walden, 126 F.3d at 518 n. 10.

      The Third Circuit has thus cautioned that “pretrial Rule 403 exclusions should

rarely be granted. . . . Excluding evidence as being more prejudicial than probative

                                         7
at the pretrial stage is an extreme measure that is rarely necessary, because no harm

is done by admitting it at that stage.” In re Paoli R. Yard PCB Litig., 916 F.2d 829,

859 (3d Cir. 1990); see also Spain v. Gallegos, 26 F.3d 439, 453 (3d Cir. 1994)

(noting that the Third Circuit’s “cautious approach to Rule 403 exclusions at the

pretrial stage . . . .”). Moreover, the Third Circuit has characterized Rule 403 as a

“trial-oriented rule” such that “[p]recipitous Rule 403 determinations, before the

challenging party has had an opportunity to develop the record, are . . . unfair and

improper.” In re Paoli R. Yard PCB Litig., 916 F.2d at 859.

      Accordingly, the principles which guide our consideration of motions in

limine urge courts to exercise their broad discretion sparingly in this field, and avoid

precipitous pre-trial rulings excluding evidence on relevance and prejudice grounds

or otherwise unduly curtailing the parties’ presentations of their case. It is against

the backdrop of these guiding legal tenets that we consider the parties’ motions in

limine.

             B. Motions in limine 8 and 11 will be Denied Without Prejudice.

      Guided by these general principles, we turn to consideration of these two

motions in limine. We recognize that Golden Rule arguments are disfavored, and we

agree that the only injury claims in this lawsuit are those brought by R.D. himself.

Therefore, we do not quarrel with the abstract legal tenets advanced by the defendant

in these two motions. We remain convinced, however, that evidentiary

                                           8
determinations of these questions are both fact-driven and context-specific. We also

recognize when discussing emotional and psychological injuries that evidence of

estrangement, isolation, anger, and depression are matters that third parties may

testify to describing how R.SD.’s injuries allegedly effected his family life and

friendships. Such evidence would appear relevant, subject to a cautionary

instruction. Accordingly, as to the matters raised in these motions we are not

prepared to make sweeping declarations on these issues beyond the observations set

forth here, but will await trial objections, if any.

      An appropriate order follows.



                                         S/Martin C. Carlson
                                         Martin C. Carlson
                                         United States Magistrate Judge




                                            9
              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

“R.D.,”                                  :     Civil No. 3:16-CV-01056
                                         :
      Plaintiff,                         :
                                         :
v.                                       :     (Magistrate Judge Carlson)
                                         :
SHOHOLA, INC.,                           :
                                         :
      Defendant.                         :

                                   ORDER

      AND NOW this 20th day of November 2019, in accordance with the

accompanying memorandum, defense motions in limine Number 8, (Doc. 309), and

Number 11 (Doc. 312) are DENIED without prejudice to the consideration of

appropriate objections at trial.



                                   S/Martin C. Carlson
                                   Martin C. Carlson
                                   United States Magistrate Judge




                                    10
